           Case 1:18-cv-05944-LGS Document 37 Filed 04/04/19 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------- X
                                                               :             4/4/2019
JONATHAN MCLEAN,                                               :
                                              Plaintiff,       :
                                                               :   18 Civ. 5944 (LGS)
                           -against-                           :
                                                               :        ORDER
MBD MANAGEMENT COMPANY, INC.,                                  :
                                              Defendant. :
------------------------------------------------------------- X


LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on March 28, 2019, the parties filed their Cheeks letter, settlement agreement

and time records (Dkt. No. 34)

        WHEREAS, on March 29, 2019, the Court denied the parties’ application for approval of

the settlement agreement on the ground that the last sentence of Section 4 released Defendant

from any monetary liability resulting from claims filed with the National Labor Relations Board

or the Equal Employment Opportunity Commission (Dkt. No. 35);

        WHEREAS, on April 3, 2019, the parties filed a letter agreeing “to accept whatever

changes the Court deems necessary to these provisions without the time and expense of having to

re-execute the agreement.” (Dkt. No. 36). It is hereby

        ORDERED that the settlement agreement is APPROVED as fair and reasonable based

on the nature and scope of Plaintiffs’ claims and the risks and expenses involved in additional

litigation, with the exception of the last sentence of Section 4 of the settlement agreement, which

is hereby struck. See Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199, 206–07 (2d Cir.

2015); Wolinsky v. Scholastic, Inc., 900 F. Supp. 2d 332, 335–36 (S.D.N.Y. 2012) (outlining the

factors that district courts have used to determine whether a proposed settlement is fair and
          Case 1:18-cv-05944-LGS Document 37 Filed 04/04/19 Page 2 of 2


reasonable). It is further

       ORDERED that Plaintiff’s counsel’s request for $9,037.00 in attorney’s fees, which

amounts to approximately 46.3% of the settlement amount, is DENIED as unreasonable. “Courts

in this District have declined to award more than one third of the net settlement amount as

attorney’s fees except in extraordinary circumstances.” Larrea v. FPC Coffees Realty Co., No.

15 Civ. 1515, 2017 WL 1857246, at *5 (S.D.N.Y. May 5, 2017) (citation, alteration and

quotation marks omitted). “When parties allocate an excessive portion of a net settlement amount

to attorneys’ fees in FLSA settlements, courts in this District often reduce the fee award to one

third.” Id. Here, the parties have not shown that this case presents “extraordinary circumstances”

warranting an award greater than one-third of the net settlement. It is further

       ORDERED that Plaintiff’s counsel is awarded $6,435.00 in attorney’s fees, which

amounts to 33% of the net settlement. See Romero v. ABCZ Corp., No. 14 Civ. 3653, 2017 WL

2560004, at *4 (S.D.N.Y. June 12, 2017) (“Contingency fees of one-third in FLSA cases are

routinely approved in this circuit.”). The Court finds that this reduced award is appropriate based

on Plaintiff’s counsel’s billing records, which reflect that Plaintiff’s law firm devoted

approximately 38 hours to this matter. It is further

       ORDERED that Plaintiff’s counsel’s request for $463.00 in costs is APPROVED as

reasonable. It is further

       ORDERED that the remainder of the settlement shall be distributed to Plaintiff.

       The Clerk of Court is respectfully directed to close the case.



Dated: April 4, 2019
       New York, New York
